Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 6, 2022 has been entered.
 
Claims 1-2, 4, 6-14 and 16-23 are pending. Claims 3, 5 and 15 were previously cancelled. Claims 1, 7-8, 18, 20 and 21 are currently amended. 

The rejection of claims 8 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of Applicant’s amendment. 

The provisional rejection of claim 9 on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 16/936,956 in view of Miracle, as evidenced by CRC is withdrawn in view of the cancellation of claim 10 in the copending application. 

Claims 1-2, 4, 6-14, 16-21 and 23 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-19 of copending Application No. 16/937,178 in view of Miracle, as evidenced by CRC for the reasons set forth in the previous office action. 

Claim 22 stands provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 16/937,178 in view of Miracle, as evidenced by CRC,  as applied to claims 1-2, 4, 6-14, 16-21 and 23  above, and further in view of Ishikawa for the reasons set forth in the previous office action. 

Claim 9 stands provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16/937,325  in view of Miracle, as evidenced by CRC for the reasons set forth in the previous office action. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-2, 4, 6-14, 16-21 and 23 stand rejected under 35 U.S.C. 103 as being unpatentable over Miracle (US 2015/0074921), as evidenced by CRC Handbook of Chemistry and Physics, hereinafter “CRC”.
	Regarding claims 1-2, 4, 6, 9, 13-14 and 16, Miracle teaches a unit dose having three compartments, wherein the film used to encapsulate the compartments is polyvinyl alcohol, hence, water-soluble (see paragraph [0272], the three compartments, i.e., Example 31,  are designated A, B and C, respectively, compartment A enclosing 40 ml composition, and compartment B enclosing 5 ml composition and compartment C, also enclosing 5 ml composition, wherein compartment B comprises 1.6 wt% perfume, 0.1 wt% TiO2 (i.e., white pigment), 0.3 wt% sodium sulfite, 0.14 wt% hydrogenated castor oil, add to 100 wt% Base Composition 29, i.e., 97.86 wt% by difference, and wherein Base Composition 29 comprises 4.2 wt% glycerol (i.e., solvent), 16.4 wt% 1,2-propanediol (i.e., solvent), 0.7 wt% potassium sulfite, 18.6 wt% nonionic surfactant, 14.8 wt% HLAS (linear alkylbenzene sulfonic acid anionic surfactant), 13.0 wt% C12-15 fatty acid, 0.3 wt% MgCl2 (magnesium chloride), among others, to 100% solvents (1,2-propanediol, ethanol) and optional aesthetics, i.e., 13.55 wt% (see first 2 Tables on page 21). Considering that compartment B comprises 0.1 wt% TiO2 and 97.86 wt% Base Composition 29, by calculation, the total surfactants is (18.6 + 14.8)(0.9786) = 34.4 wt%; total solvents is (4.2 + 16.4 + 13.55)((0.9786) = 33.4 wt%; the fatty acid is (13)(0.9786) = 12.7 wt%; the MgCl2 is (0.3)(0.9386) = 0.29 wt% or 0.3 wt%. It is noted that the Base Composition 29 is free of amphoteric surfactant. Even though Miracle does not explicitly disclose the refractive index of the TiO2, a white pigment, as evidenced by CRC, TiO2 has a refractive index or index of refraction of at least 2.583, 2.554 or 2.616 (see pages B-154- B-155).  Miracle also teaches that the composition preferably comprises surfactant systems which comprise both anionic and nonionic surfactant, preferably in weight ratios from 90:1 to 1:90, or at least 1:1, or  below 10:1; and the total surfactant level is preferably from 0.1% to 60%, from 1% to 50% or even from 5% to 40% by weight of the composition (see paragraph [0149]). In Base Composition 26, Miracle teaches 24.6 wt% HLAS anionic surfactant (see first Table on page 21). Miracle also teaches that the magnesium salt like the MgCl2 above can be added at levels of, typically, 0.1%-2%, to provide additional  suds and to enhance grease removal performance (see paragraph [0207]). Miracle, as evidenced by CRC, however, fails to specifically disclose the anionic surfactant being 20 to 60 wt% based on the total weight of the washing agent preparation; the amount of divalent salt; and the preparation having a turbidity above 60 NTU as recited in independent claim 1.
Considering that Miracle teaches surfactant systems which comprise both anionic and nonionic surfactant, preferably in weight ratios from 90:1 to 1:90, or at least 1:1; and the total surfactant level is preferably from 0.1% to 60% as disclosed in paragraph [0149], e.g., 24.6 wt% anionic surfactant, as suggested in Base Composition 26; and considering that Miracle teaches from 0.1%-2% MgCl2, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I). 
	Even though Miracle does not explicitly disclose the composition having a turbidity above 60 NTU, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the composition of Miracle, as evidenced by CRC, to exhibit a turbidity above 60 NTU because similar ingredients having overlapping proportions have been utilized. 
	Regarding claims 7, 8, 11 and 12, as discussed above, Miracle teaches that the compartment B comprises 1.6 wt% perfume, 0.1 wt% TiO2 (i.e., white pigment), 0.3 wt% sodium sulfite (i.e., a salt of a monovalent metal cation), 0.14 wt% hydrogenated castor oil, add to 100 wt% Base Composition 29, i.e., 97.86 wt% by difference, and wherein Base Composition 29 comprises 0.7 wt% potassium sulfite (also a salt of monovalent metal cation), 18.6 wt% nonionic surfactant, 14. 8 wt% HLAS (linear alkylbenzene sulfonic acid anionic surfactant), among others (see first 2 Tables on page 21). Considering that compartment B comprises 0.3 wt% sodium sulfite and 97.86 wt% Base Composition 29 which comprises 0.7 wt% potassium sulfite, by calculation, the total amount of the sodium sulfite and potassium sulfite is 0.3+ (0.7)(0.9786) = 0.98 wt%, which reads on the salt of monovalent metal cation recited in claim 8. Miracle also teaches that the composition preferably comprises surfactant systems which comprise both anionic and nonionic surfactant, preferably in weight ratios from 90:1 to 1:90, or at least 1:1, or  below 10:1; and the total surfactant level is preferably from 0.1% to 60%, from 1% to 50% or even from 5% to 40% by weight of the composition (see paragraph [0149]). Miracle also teaches that  water-soluble magnesium and/or calcium salts such as MgCl2, MgSO4, CaCl2, CaSO4 and the like, can be added at levels of, typically, 0.1%-2%, to provide additional suds and to enhance grease removal performance (see paragraph [0207]). Miracle, as evidenced by CRC, however, fails to specifically disclose 20 to 50 wt% anionic surfactant as recited in claims 7 and 8, respectively; 25 to 50 wt% anionic surfactant as recited in claim 12; and a total surfactant of from 40 to 70 wt% surfactant as recited in claim 11; and 0.5 to 4 wt% of the salt of a divalent cation, i.e., MgCl2, as recited in claims 7-8, respectively.
Considering that Miracle teaches surfactant systems which comprise both anionic and nonionic surfactant, preferably in weight ratios from 90:1 to 1:90, or at least 1:1; and the total surfactant level is preferably from 0.1% to 60% as disclosed in paragraph [0149], wherein 20 wt% anionic surfactant and 20 wt% nonionic surfactant, totaling 40 wt% surfactants is envisaged;  and the magnesium salt like MgCl2  can be added at levels from 0.1-2 wt% as disclosed in paragraph [0207], the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	Regarding claims 10 and 17, Miracle teaches a method of laundering fabric or textile which is carried out in a top-loading or front-loading automatic washing machine using the unit dose composition above (see paragraph [0252]).   
	Regarding claims 18-19 and 21, as discussed above, Miracle teaches that the compartment B comprises 1.6 wt% perfume, 0.1 wt% TiO2 (i.e., white pigment), 0.3 wt% sodium sulfite (i.e., a salt of a monovalent metal cation), 0.14 wt% hydrogenated castor oil, add to 100 wt% Base Composition 29, i.e., 97.86 wt% by difference, and wherein Base Composition 29 comprises 0.7 wt% potassium sulfite (also a salt of monovalent metal cation), and 0.4 wt% enzymes, among others (see first 2 Tables on pages 21). Considering that compartment B comprises 0.3 wt% sodium sulfite and 97.86 wt% Base Composition 29 which comprises 0.7 wt% potassium sulfite, by calculation, the total amount of the sodium sulfite and potassium sulfite is 0.3+ (0.7)(0.9786) = 0.98 wt%, which reads on the salt of monovalent metal cation recited in claim 21. Miracle also teaches that laundry care ingredients like enzymes are optional ingredients (see paragraphs [0067]-[0068]).  Miracle, as evidenced by CRC, however, fails to specifically disclose the anionic surfactant being 20 to 60 wt% based on the total weight of the washing agent preparation; the amount of divalent salt; and the composition being free of enzymes as recited in independent claim 18. 
Considering that Miracle teaches surfactant systems which comprise both anionic and nonionic surfactant, preferably in weight ratios from 90:1 to 1:90, or at least 1:1; and the total surfactant level is preferably from 0.1% to 60% as disclosed in paragraph [0149], e.g., 24.6 wt% anionic surfactant, as suggested in Base Composition 26; and considering that Miracle teaches from 0.1%-2% MgCl2, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I). 
Even though Miracle, as evidenced by CRC, teaches enzymes in the above example, it is noted that a reference is not limited to the working examples, see In re Franciosi, 215 USPQ 569 (CCPA 1982). Additionally, Miracle teaches that enzymes are only optional ingredients as disclosed in paragraphs [0067]-[0068] and need not be added to the composition. 
	Regarding claim 20, as discussed above, Miracle teaches Base Composition 29 which comprises 18.6 wt% nonionic surfactant, which is  Marlipal C24EO7  and 14.8 wt% HLAS (linear alkylbenzene sulfonic acid anionic surfactant) (see first Table on page 21). Miracle also teaches that the composition preferably comprises surfactant systems which comprise both anionic and nonionic surfactant (see paragraph [0149]), wherein other suitable non-ionic surfactants include C8-18 alkyl alkoxylated alcohol, for example a C8-18 alkyl ethoxylated alcohol, the alkyl alkoxylated alcohol may have an average degree of alkoxylation of from 1 to 80, preferably from 1 to 50, most preferably from 1 to 10; and in one aspect, the alkyl alkoxylated alcohol may be a C8-18 alkyl ethoxylated alcohol having an average degree of ethoxylation of from 1 to 10, or below 3 or 2 (see paragraph [0154]). Miracle, as evidenced by CRC, however, fails to specifically disclose a surfactant which consists of anionic surfactant, nonionic surfactant and co-surfactant like alkoxylated primary C8-C18 alcohols having a degree of alkoxylation of ≤ 3.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a C8-18 alkyl ethoxylated alcohol having an average degree of ethoxylation of below 3 or 2 into the Base Composition 29 which comprises HLAS anionic surfactant and a C24EO7 nonionic surfactant because Miracle specifically desires a combination of anionic and nonionic surfactants, and the C8-18 alkyl ethoxylated alcohol having an average degree of ethoxylation of below 3 or 2 is another suitable nonionic surfactant for the composition as disclosed in paragraph [0154]. 
	Regarding claim 23, even though Miracle, as evidenced by CRC, does not explicitly disclose the composition having a turbidity above 60 NTU, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the composition of Miracle, as evidenced by CRC, as discussed above, to exhibit a turbidity above 60 NTU because similar ingredients having overlapping proportions have been utilized. 

Claim 22 stands rejected under 35 U.S.C. 103 as being unpatentable over Miracle, as evidenced by CRC, as applied to claims 1-2, 4, 6-14, 16-21 and 23  above, and further in view of Ishikawa et al. (US 2003/0013630), hereinafter “Ishikawa.”
	Miracle, as evidenced by CRC, teaches the features as discussed above. As discussed above, Miracle teaches Base Composition 29 which comprises, among others,  0.7 wt% potassium sulfite (i.e., a salt of a monovalent cation) (see first Table on page 21). Miracle, as evidenced by CRC, however, fails to disclose sodium chloride, potassium chloride, sodium sulfate, sodium carbonate, potassium sulfate, potassium carbonate or sodium hydrogen carbonate. 
	Ishikawa, an analogous art, teaches the equivalency of potassium sulfite with sodium chloride, potassium chloride, sodium sulfate, potassium sulfate, sodium carbonate, potassium carbonate, or sodium hydrogen carbonate as water-soluble inorganic salts (see paragraphs [0012] and [0006]). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the potassium sulfite of Miracle, as evidenced by CRC, with sodium chloride, potassium chloride, sodium sulfate, potassium sulfate, sodium carbonate, potassium carbonate, or sodium hydrogen carbonate because the substitution of art recognized equivalents as shown by Ishikawa is within the level of ordinary skill in the art. In addition, the substitution of one water-soluble inorganic salt for another is likely to be obvious when it does no more than yield predictable results.

Claims 1-2, 4, 6-7, 9-14, 16-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bekaert et al. (US 2019/0225743), hereinafter “Bekaert” in view of Broze et al. (US Patent No. 4,648,983), hereinafter “Broze.”
	Regarding claims 1-2, 4, 6-7, 12-14 and 16, Bekaert teaches an opaque liquid laundry detergent composition which comprises a polymer composition which provides the opaqueness of the detergent composition (see paragraphs [0007]-[0012]). The opaque liquid detergent composition is prepared by: a. providing a polymer premix, wherein the polymer premix comprises: i. between about 5% and about 40% by weight of the polymer premix of an anionic polyester terephthalate polymer; ii. between about 60% and about 95% by weight of the polymer  premix of a solvent, wherein the solvent is an aqueous solvent, a non-aqueous solvent or a mixture thereof; b. providing a surfactant premix, wherein the surfactant premix comprises between about 10% and about 70%, by weight of the surfactant premix of a non-soap surfactant; c. combining the polymer premix and the surfactant premix in a weight ratio of the polymer premix to the surfactant premix of between about 2:1 and about 1.25; d. mixing the polymer premix and the surfactant premix; optionally adding one or more adjunct ingredients; f. collecting the final opaque liquid detergent composition (see claim 18). The liquid laundry detergent composition comprises between 15% and 60%, preferably between 20% and 50% by weight of the liquid laundry detergent composition of non-soap surfactant (see paragraph [0060]). Preferably, the non-soap surfactant comprises between 5% and 50% by weight of the liquid laundry detergent composition of a non-soap anionic surfactant (see paragraph [0061]).  The liquid laundry detergent composition preferably comprises less than 10%, preferably between 0% and 9.5% by weight of the liquid laundry detergent composition of a fatty alcohol ethoxylate nonionic surfactant (see paragraph [0065]). The liquid laundry detergent composition may comprise less than 10%, preferably less than 8% by weight of the liquid laundry detergent composition of fatty acid (see paragraph [0067]). The liquid composition may comprise an adjunct ingredient like pigments (see paragraph [0068]). In Example 1, Bekaert teaches an opaque liquid laundry detergent composition comprising: a. a polymer composition comprising: 56 wt% 1,2-propanediol, 16 wt% glycerol, 8 wt% water ( a total of 72 wt% non-aqueous solvent in the polymer composition), and 20 wt% Texcare SRA 300 (anionic polyester terephthalate soil release polymers; see paragraph [0043); b. surfactant composition comprising 9.3 wt% 1,2-propanediol, 4.63 wt% dipropyleneglycol, 4.67 wt% glycerol (a total of 18.6 wt% non-aqueous solvent in the surfactant composition), 0.06 wt% K2SO3 (potassium sulfite monovalent salt), 2.52 wt% Neodol 24/7 nonionic surfactant, 26.69 wt% HLAS anionic surfactant; 18.11 wt% C12-14AE3S (ethoxylated sulfate anionic surfactant (a total of 47.32 wt% surfactants, and a total of 44.8 wt% anionic surfactants, 2.01 wt% fatty acid, 1.27 wt% MagCl2 (divalent salt) and balance water (see paragraphs [0092]-[0097]), wherein the polymer composition and surfactant composition are mixed through standard mixing at room temperature such that the Texcare SRA300 will be present at 5.8% in the resulting composition (see paragraph [0098]), thus, the ratio of the polymer composition to the surfactant composition is 29:71 or 1:2.5. Please note that in this weight ratio, the Texcare SRA300 is 20/100 x 29% = 5.8%. The resulting composition comprises 34.1 wt% non-aqueous solvent [(72 x 0.29) + (18.6 x 0.71)], 33.6 wt% total surfactant (47.32 x 0.71), wherein the total anionic surfactant is 31.8 wt% (44.8 x 0.71),  1.4 wt% fatty acid (2.01 x 0.71), 0.9 wt% MagCl2  divalent salt (1.27 x 0.71). It also noted that the above example does not contain enzymes and amphoteric surfactants. Bekaert, however, fails to specifically disclose the incorporation of from 0.01 to 2 wt% white pigment having a refractive index above 1.8, the amount of the fatty acid is from 2 to 15 wt% and the composition has a turbidity above 60 NTU, say in Example 1, as recited in independent claim 1; and the pigment being titanium dioxide as recited in claim 6; the proportions of the fatty acid and pigment as recited in claim 7. 
	Broze, an analogous art, teaches that a liquid heavy duty laundry detergent composition may contain 0.1 to 4 wt% pigments such as TiO2 (see col. 15, lines 33-37).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a pigment like titanium dioxide (TiO2), which has a refractive index above 1.8,  in its optimum proportion because Bekaert specifically desires the incorporation of adjunct ingredients like pigments and Broze provides such pigment. 
	With respect to the specific amount of the pigment, considering that Broze teaches from 0.1 to 4 wt% pigments as disclosed in col. 15, lines 33-37; and with respect to the amount of the fatty acid, considering that Bekaert teaches that the liquid composition comprises less than 10 wt% of fatty acid as disclosed in paragraph [0067],  the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I). 
	Even though Bekaert in view of Broze does not explicitly disclose the liquid composition having a turbidity above 60 NTU, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the liquid composition of Bekaert in view of Broze to have a turbidity within those recited because not only that Bekaert discloses an opaque composition but also Bekaert in view of Broze teaches similar ingredients with overlapping proportions, hence, would behave similarly.  
	Regarding claims 9-10 and 17,  Bekaert in view of Broze teaches the features as discussed above. In addition, Bekaert teaches that the detergent composition is combined with a water-soluble film to make a water-soluble unit dose article wherein the detergent composition is contained in an internal compartment enclosed by the water-soluble film; and upon addition of the water-soluble unit dose article to water, the water-soluble film dissolves and releases the contents of the internal compartment into the wash liquor (see paragraph [0069]), which is understood to be the wash liquor of a textile washing machine. 
	Regarding claim 11, Bekaert in view of Broze teaches the features as discussed above. As discussed above, Bekaert teaches that the liquid laundry detergent composition comprises between 15% and 60%, preferably between 20% and 50% by weight of the liquid laundry detergent composition of non-soap surfactant (see paragraph [0060]). Bekaert in view of Broze, however, fails to specifically disclose from 40 to 70 wt% surfactant as recited in claim 11. 
	Considering  that Bekaert teaches between 15% and 60% by weight of non-soap surfactant, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I). 
	Regarding claim 18-19 and 23, Bekaert in view of Broze teaches the features as discussed above. As discussed above, Example 1 does not contain enzymes and amphoteric surfactants. Bekaert, however, fails to disclose the incorporation of from 0.01 to 2 wt% white pigment,  and the amount of the fatty acid is from 2 to 15 wt% , say in Example 1, as recited in independent claim 18; the pigment having a refractive index above 1.8 as recited in claim 19; and the composition having a turbidity above 60 NTU as recited in claim 23. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a pigment like titanium dioxide (TiO2), which has a refractive index above 1.8,  in its optimum proportion because Bekaert specifically desires the incorporation of adjunct ingredients like pigments and Broze provides such pigment. 
	With respect to the specific amount of the pigment, considering that Broze teaches from 0.1 to 4 wt% pigments as disclosed in col. 15, lines 33-37; and with respect to the amount of the fatty acid, considering that Bekaert teaches that the liquid composition comprises less than 10 wt% of fatty acid as disclosed in paragraph [0067],  the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I). 
	Even though Bekaert in view of Broze does not explicitly disclose the liquid composition having a turbidity above 60 NTU, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the liquid composition of Bekaert in view of Broze to have a turbidity within those recited because not only that Bekaert discloses an opaque composition but also Bekaert in view of Broze teaches similar ingredients with overlapping proportions, hence, would behave similarly.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bekaert in view of Broze as applied to claims 1-2, 4, 6-7, 9-14, 16-20 and 23 above.
	Regarding claim 20, Bekaert in view of Broze teaches the features as discussed above. In addition, Bekaert teaches that the fatty alcohol ethoxylate non-ionic surfactant has an average alkyl carbon chain length of between 5 and 30, preferably between 8 and 18, more preferably between 10 and 16, and an average degree of ethoxylation of between 0.5 and 20, preferably between 1 and 15 (see paragraph [0065]). Bekaert in view of Broze, however, fails to disclose the surfactant consists of anionic surfactant, non-ionic surfactant and a co-surfactant like alkoxylated primary C8-C18 alcohols having a degree of alkoxylation of ≤ 3.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate anionic surfactants like HLAS and C12-14AE3S (ethoxylated sulfate anionic surfactant), and a nonionic surfactant like  C8-C18 alcohols having a degree of alkoxylation of 1, which reads on both the nonionic surfactant and co-surfactant because Bekaert specifically desires anionic surfactants and nonionic surfactants as the non-soap surfactants in the liquid laundry detergent composition and the HLAS, C12-14AE3S (ethoxylated sulfate anionic surfactant), and C8-C18 alcohols having a degree of alkoxylation of 1 are some of the suitable selections of these surfactants. 

Response to Arguments
Applicant's arguments filed on October 6, 2022 have been fully considered but they are not persuasive.
	With respect to the obviousness rejection based upon Miracle, as evidenced by CRC, as they apply to the present claims, Applicant argues that Miracle Example Composition 31B with Base Composition 29 cited in the Office Action contains 0.3 wt% magnesium chloride which falls outside the claimed range; and none of the exemplary compositions of Miracle include magnesium chloride within the recited range. 
	The Examiner respectfully disagrees with the above arguments because even though the Example Composition 31B with Base Composition 29 contains 0.3 wt% magnesium chloride, please note that Miracle also teaches that the magnesium salt like the MgCl2 above can be added at levels of, typically, 0.1%-2%, to provide additional  suds and to enhance grease removal performance as disclosed in paragraph [0207]). Hence, the Miracle reference is not limited to the 0.3 wt% MgCl2 in the examples. 
	Applicant stated that a declaration of inventor Frank Meier that was filed in a related case no. 16/937,178 is included with this filing to show that the amount of salt of divalent cation in a similar composition was critical to achieving desirable optical properties of a turbid opacified flowable washing agent preparation having the claimed ranges of ingredients and turbidity of the present claims. Applicant also argues that a person of skill would not have expected that the cited composition of Miracle containing only 0.3 wt% of magnesium chloride would have “a turbidity above 60 NTU,” and as explained in the accompanying declaration, similar prior art formulations containing 0.3 wt% or less of magnesium did not produce turbidity above 60 NTU (Declaration of Frank Meier, paras. 12-14). 
	The Examiner respectfully disagrees with the above arguments because the showing in the related case 16/937,178 is not commensurate in scope with the present claims and is not compared with the closest prior art of record, i.e., (1) Miracle as evidenced by CRC, and (2) Bekaert in view of Broze. Please note that the present claims comprises a pigment which is not present in the related case, and the related case comprises specific co-surfactant(s) which is/are not required in the at least independent claims 1 and 18. Therefore, no meaningful conclusions can be made with the showing of the related case with the present claims. 
	With respect to independent claim 18, which recites that the flowable washing agent preparation is free of enzymes, Applicant argues that Miracle teaches “[p]referably the composition comprises one or more enzymes” (Par. [0111]; and Example 31B composition with Base Composition 29 and other exemplary compositions all contain enzymes. 
	The Examiner respectfully disagrees with the above arguments because it is clear that laundry care ingredients which include enzymes are only optional as disclosed in paragraphs [0067]-[0068].  And even though most of the compositions in the examples contain enzymes, a reference is not limited to the working examples, see In re Fracalossi, 215 USPQ 569 (CCPA 1982).
	With respect to the above provisional rejections on the ground of nonstatutory double patenting as being unpatentable over: copending Application No. 16/937,178 in view of 
Miracle, as evidenced by CRC, and copending Application No. 16/937,325  in view of Miracle, as evidenced by CRC, Applicant requests that the rejections be held in abeyance until such time a patentable subject matter has been determined.
	The above provisional rejections are maintained until such time Applicant submits a timely filed terminal disclaimer. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                 /LORNA M DOUYON/                                                                                 Primary Examiner, Art Unit 1761